Citation Nr: 0829886	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-30 534	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease with loss of posterior tibial artery palpability. 

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for hallux valgus 
of the right foot. 

4.  Entitlement to a compensable evaluation for hallux valgus 
of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1979, 
with evidence of an additional period of active duty from 
January 1997 to September 1997.  He also had service in the 
Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

This appeal was previously before the Board in October 2007, 
when it was remanded for additional development.  That 
development has been completed, and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Peripheral vascular disease was first noted many years 
after discharge from service without competent evidence of a 
relationship to active service or a service connected 
disability.  

2.  The veteran's bilateral pes planus is manifested by pain 
on use and moderate disability, but is not productive of 
symptomatology that includes objective evidence of marked 
deformity, pain on manipulation and use accentuated, swelling 
on use, characteristic callosities, or tendo Achilles 
problems.  

3.  The hallux valgus of both the right foot and left foot is 
mildly disabling without surgical resection of either 
metatarsal head or symptomatology equivalent to amputation of 
either toe. 


CONCLUSIONS OF LAW

1.  Peripheral vascular disease with loss of posterior tibial 
artery palpability was not incurred due to active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.71a, 
Code 5276 (2007).  

3.  The criteria for a compensable evaluation for hallux 
valgus of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.31, 4.71a, Code 
5280 (2007).

4.  The criteria for a compensable evaluation for hallux 
valgus of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.31, 4.71a, Code 
5280. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002);  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(interpreting C.F.R. § 3.159(b)(1) (2007)).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Federal Register 23353 (Apr. 30, 
2008).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regards to the veteran's claim for service connection for 
peripheral vascular disease, the October 2007 remand noted 
that the veteran was not provided with proper notice prior to 
the initial adjudication of this issue, and requested that 
the veteran be provided with notice.  This was accomplished 
in a November 2007 letter, which contained all the 
information required by Pelligrini and Dingess.  In May 2008, 
the veteran stated that he had no more evidence to submit.  
The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in May 2008, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran was provided with a preadjudication VCAA letter 
in March 2003.  This letter notified the veteran of the basic 
evidence needed to substantiate his claims, of what evidence 
he should submit, and of what evidence VA would obtain on his 
behalf.  The letter noted that medical or lay evidence could 
be submitted to substantiate his claim and provided specific 
examples.  The letter stated that the evidence should 
describe the additional impairment caused by his 
disabilities.

After adjudication, the November 2007 VCAA letter provided 
additional notification regarding how the VA determines 
disability ratings and effective dates.  The veteran was 
notified that the impact of his condition and symptoms on his 
employment would be considered.  

The veteran was not specifically advised that he could 
substantiate his claims for increase with evidence of their 
impact on daily life.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  

The veteran has made arguments with regard to the impact of 
his disabilities on daily life that demonstrate actual 
knowledge of the relevance of such evidence.  In this regard, 
he has described increasing daily pain, and the need to take 
breaks from work. 

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that the criteria for rating pes planus and hallux 
valgus do not require specific measurements or laboratory 
findings.  The rating criteria were provided in the August 
2004 statement of the case.  The statement of the case could 
not provide VCAA compliant notice.  Mayfield.  It did, 
however, serve to put the veteran on notice as to what was 
required.  He had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided.  
He provided argument with regard to his claim after receiving 
the notice, and the case did not reach the Board until 2007, 
approximately two years after the SOC.  Finally, the criteria 
for increased evaluations were discussed in the October 2007 
remand.  The veteran was provided with a copy of this remand, 
and the claim was readjudicated in May 2008. 

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  The veteran's arguments 
in the August 2004 substantive appeal displayed knowledge of 
the symptomatology required for higher evaluations for his 
disabilities, and he specifically refers to the pain and 
swelling of his feet while he is working.  Pain and swelling 
are among the criteria considered in the evaluation of pes 
planus.  The Board concludes that while the veteran may not 
have received timely notification of the exact measurement 
required for increased evaluations, he is aware of the 
symptoms that would result in a higher evaluation.  The 
timing deficiency for portions of this notice was remedied by 
the fact that the veteran's claim was readjudicated by the RO 
in May 2008, after proper VCAA notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the Board 
finds that the duty to notify the veteran in his claim for 
increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examinations of his disabilities in April 2003 
and March 2008.  VA treatment records have been obtained, and 
there is no indication of any outstanding private medical 
records.  

A medical examination and opinion pertaining to the 
peripheral vascular disease is not necessary, as there is no 
competent evidence that this disability may be related to 
service.  The veteran has not made any specific contentions 
much less reported a continuity of symptomatology and there 
is no other evidence relating the disability to service or a 
service connected disability.  As noted below, the first 
clinical evidence of peripheral vascular disease was many 
years after service, this issue.  38 U.S.C.A. § 5103A(d) 
(West 2002).  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In a claim for secondary 
service connection for a diagnosis clearly separate from the 
service-connected disorder, the veteran must present evidence 
of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records are negative for any evidence of 
peripheral vascular disease.  Similarly, post service medical 
records, including the medical records from the veteran's 
reserve service, are also negative for this disability prior 
to April 2003.  

The veteran was afforded a VA examination of his feet in 
April 2003.  The medical records were not available.  The 
examiner noted that the dorsalis pedis artery was palpable 
bilaterally, but the posterior tibial artery was not 
palpable.  The examiner also found that the feet were cold.  
The veteran denied ever having had frostbite of the feet.  
The diagnoses included peripheral vascular disease with loss 
of posterior tibial artery palpability.  The examiner did not 
offer an opinion regarding the etiology of this disability.  

The VA treatment records dated subsequent to April 2003 are 
negative for a diagnosis of peripheral vascular disease.  

The veteran underwent an additional VA examination of the 
feet in March 2008.  The claims folder was reviewed by the 
examiner.  The examination report states that no skin or 
vascular changes were noted.  The diagnoses did not include 
peripheral vascular disease.

This record shows that peripheral vascular disease was not 
shown until more than five years after the veteran's final 
period of active duty.  The veteran has not described 
symptoms prior to that time.  A current diagnosis of 
peripheral vascular disease has not been confirmed subsequent 
to April 2003.  Regardless, there is no medical opinion that 
relates any possible peripheral vascular disease to either 
active duty or to the veteran's service connected 
disabilities.  

The veteran does not contend that this disability began 
during active duty or secondary to his service connected 
disabilities.  Without evidence of a relationship between any 
possible current peripheral vascular disease and active 
service, the weight of the evidence is against entitlement to 
service connection.  38 U.S.C.A. § 5107(b).

Increased Evaluations

The veteran contends that the evaluations currently assigned 
to his service connected disabilities of the feet are 
insufficient to reflect their level of severity.  He argues 
that these disabilities are productive of pain and swelling 
after prolonged standing at work.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

The evidence includes the report of a VA examination of the 
feet conducted in April 2003.  The medical records were not 
reviewed.  The veteran reported that a recent change in his 
work duties resulted in his being on his feet more and doing 
more lifting, which resulted in increased foot pain.  He wore 
inserts in his shoes for the flat feet.  There was no history 
of surgery.  

On examination of the feet, there was obvious hallux valgum.  
The veteran had flat feet on standing, with no deviation of 
the Achilles tendon in either foot.  The arch was gone.  
Neither the valgus nor the forefoot or mid-foot alignments 
were correctable by manipulation.  There was angulation and 
dorsiflexion at the first metatarsal phalangeal joints.  The 
diagnoses included bilateral pes planus and hallux valgum 
bilaterally with painful feet increasing due to change of 
job.  

VA treatment records dated in October 2004 show that the 
veteran complained of some numbness in his right great toe.  

VA treatment records from July 2005 and August 2005 show that 
the veteran was seen for complaints of pain.  July 2005 
records state that the veteran presented with bilateral 
forefoot metatarsalgia and requested VA type arches.  August 
2005 VA records indicate that the veteran was seen in the 
foot clinic.  The right foot had moderate hallux valgus with 
bunion, and the left foot had mild hallux valgus with bunion.  
The right foot had pain in the area of the bunion, and the 
left foot had pain in the arch.  There were no calluses or 
hammer toes.  The veteran's flat feet were noted, and new 
inserts were ordered.  The treatment goal was to reduce pain 
and improve overall functional mobility.  

In May 2007, the veteran presented for a follow up visit for 
his flat feet and carpal tunnel syndrome.  The flat feet were 
described as stable.  

Records dated in December 2007 show that the veteran appeared 
for a podiatry consult to consider having his bunions removed 
from both feet.  The veteran said that he rarely had pain due 
to the bunions.  He also wanted arch supports for his flat 
feet.  

On examination, the bunions were very minimal and were not 
sore.  The feet were described as barely deformed.  Heel and 
toe walking, forward bending to touch toes, and squatting 
were all normal.  The assessment was pes planus bilaterally, 
stable, not bothering the patient, and minimal bunions 
bilaterally, usually asymptomatic except for occasional 
pains.  The examiner advised against bunion surgery at that 
time.  

The veteran was afforded a VA examination in March 2008.  The 
claims folder was reviewed by the examiner.  The veteran had 
a history of longstanding pes planus bilaterally, to a 
moderate degree.  He reported aching in the arches of his 
feet that was nearly continuous, but was aggravated by any 
kind of weight bearing.  Bunions were first noted about 1997 
when he noticed the lateral angulation of the great toes 
bilaterally, with the prominence and beginning of tenderness 
over the metatarsophalangeal joint.  

The veteran denied any swelling, heat, or redness, and there 
was no significant pain, weakness, or stiffness.  His feet 
would ache more with weight bearing.  The veteran could only 
walk a quarter of a mile before he had to sit down.  He had 
to sit down often at work due to achiness.  The veteran did 
not use a brace, cane, or crutches, and he had never been 
hospitalized or undergone surgery for his disabilities.  He 
used inserts, which gave him some relief.  The veteran said 
that he had not lost any time from his job as an assembler, 
and the only adverse effect was limitation in walking to a 
quarter mile.  

On examination of the feet, there was very mild hallux valgus 
bilaterally.  The lateral deviation was 15 degrees 
bilaterally.  There was some tenderness to palpation over the 
first metatarsophalangeal joints bilaterally.  There was no 
increase in callosities or other deviations of his toes.  The 
veteran had full range of motion of his toes with no 
dorsiflexion.  There were no callosities, breakdown, or 
unusual shoe wear pattern.  The veteran had minimal 
tenderness to palpation of the longitudinal arch, and some 
tenderness to pressure under the first metatarsophalangeal 
joints.  The diagnoses included pes planus and mild hallux 
valgus.  There was no evidence of marked deformity due to pes 
planus, and only a very slight valgus deviation of the hind 
foot.  There was no significant deviation of the Achilles 
tendon bilaterally.  There was minimal discomfort with 
manipulation of the plantar surface of both feet.  

The veteran reported some pain and aching on standing or 
weight bearing.  There was no evidence of any swelling or 
callosities.  The examiner opined that the hallux valgus 
deformities were not the equivalent to amputation of the 
great toes.  

Pes Planus

Pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, which 
is not improved by orthopedic shoes or appliances is 
evaluated as 50 percent disabling when bilateral, and 30 
percent disabling when unilateral.  Severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities is 30 
percent disabling when bilateral, and 20 percent disabling 
when unilateral.  Moderate flatfoot with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles and pain on manipulation and use of the feet is 
evaluated as 10 percent disabling for both bilateral or 
unilateral disability.  Mild symptoms relieved by built-up 
shoe or arch support are evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5276.  

The evidence does not support entitlement to an evaluation 
greater than 10 percent for bilateral pes planus.  The March 
2008 examiner stated that there was no evidence of marked 
deformity due to pes planus.  The veteran reports increased 
pain with use, but there was only minimal discomfort to 
manipulation of the feet.  There was no evidence of 
callosities or swelling on use.  Finally, there was no 
evidence of symptoms involving the tendo Achilles.  These 
findings were consistent with thos reported on earlier 
evaluatons.  The veteran's symptomatology more nearly 
resembles those of the 10 percent evaluation already in 
effect, and the criteria for an increased evaluation have not 
been met.  38 C.F.R. §§ 4.7, 4.21, 4.71a, Code 5276.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  The 
symptomatology for the veteran's pes planus has been 
consistent throughout the appeal period.  He has not 
exhibited the symptomatology required for an increased 
evaluation during any portion of the appeal period, and no 
medical evidence demonstrates a period of symptomatology that 
would merit an evaluation in excess of the 10 percent 
evaluation currently in effect.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Hallux Valgus

Unilateral hallux valgus is evaluated as 10 percent disabling 
if there has been an operation with resection of the 
metatarsal head.  A 10 percent evaluation is also warranted 
for severe hallux valgus if the symptoms are equivalent to 
the amputation of the toe.  38 C.F.R. § 4.71a, Code 5280.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The Board finds that the criteria for an increased evaluation 
for hallux valgus of either the right foot or left foot have 
not been met.  The veteran has not undergone resection of the 
metatarsal head for either foot.  Furthermore, the March 2008 
examiner characterized the hallux valgus as mild, and opined 
that it was not the equivalent to amputation of the toes.  
Therefore, as the criteria for a compensable evaluation for 
hallux valgus for either foot have not been demonstrated, 
entitlement to a compensable rating is not merited.  
38 C.F.R. §§ 4.31, 4.71a, Code 5280.  

Extraschedular

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's symptomatology consists mainly of flattened 
arches and pain.  These symptoms are contemplated by the 
rating criteria.  The veteran has reported that he changed 
jobs due to his symptoms and that he must take regular 
breaks.  He has not described any periods of unemployment or 
loss of income or other economic impact from the service 
connected disabilities.  The record does not show marked 
interference with employment, frequent periods of 
hospitalization or other symptoms not contemplated by the 
rating schedule.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to service connection for peripheral vascular 
disease with loss of posterior tibial artery palpability is 
denied. 

Entitlement to an increased rating for bilateral pes planus 
is denied. 

Entitlement to a compensable evaluation for hallux valgus of 
the right foot is denied. 

Entitlement to a compensable evaluation for hallux valgus of 
the left foot is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


